Citation Nr: 1622828	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Providence, Rhode Island, now has jurisdiction over this case.     

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A copy of the transcript of this hearing has been associated with the claims file.   

In March 2016, the Court of Appeals of Veterans Claims (Court) remanded this proceeding pursuant to a Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's left ear hearing loss was caused by acoustic trauma sustained during active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Board finds that VA has substantially satisfied its duties to notify and assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for left ear hearing loss given the favorable nature of the Board's decision.    

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by service records, the official history of each organization in which the veteran served, medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Under the laws administered by VA, impaired hearing is considered a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Analysis

The Veteran claims that his current left ear hearing disability is the result of his exposure to artillery fire and weapons testing during service, thus entitling him to service connection.  Review of the record, including a May 2012 VA audiological examination and an August 2012 private audiological examination, shows that the Veteran has a current diagnosis of sensorineural hearing loss as defined in 38 C.F.R. § 3.385.  Specifically, the Veteran has threshold levels above 40 decibels, threshold levels of 26 decibels or greater in at least three frequencies, and a speech recognition score that is less than 94 percent.  See 38 C.F.R. § 3.385.    

At his May 2015 hearing, the Veteran testified that he was exposed to artillery fire while in boot camp during active military service.  The Veteran has also submitted lay statements that he participated in weapons testing during boot camp.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  The Board also finds the Veteran credible in this regard.  Thus, based on the Veteran's testimony and lay statements, the Board finds that the Veteran was exposed to acoustic trauma during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's available service treatment records are silent as to any complaints, treatment, or diagnosis related to hearing loss.  His August 1952 pre-induction examination showed scores of 15/15 in both ears on the whispered voice hearing test.  The Veteran's January 1953 Medical Board examination also showed scores of 15/15 in both ears on the whispered voice hearing test.  There is no other reference to the Veteran's hearing in his service treatment records, nor is there any indication that the Veteran's left ear hearing loss was manifested to a degree of 10 percent or more within one year of his discharge.

A review of the Veteran's private treatment records notes that in 2003, the Veteran was found to have a vestibular schwannoma, of one centimeter in diameter, on a nerve to the left ear.  He was also diagnosed with asymmetric hearing loss.  

The Veteran was provided a VA examination in May 2012.  The examiner concluded that it was less likely than not that the Veteran's left ear hearing loss was related to his military service.  In support of this conclusion, the examiner noted that the Veteran has asymmetric hearing loss with documented vestibular schwannoma.  The examiner explained that vestibular schwannoma, which is a tumor arising from the vestibular portion of the eighth cranial nerve, is a medical problem with known symptoms that include hearing loss in the affected ear, tinnitus, and balance disorders.  The examiner stated that although there was no comprehensive audiological data to disprove the Veteran's claim of service-related hearing loss in the left ear, vestibular schwannoma is a pathology known to affect hearing.  Further, she stated that there is no current medical literature to support noise exposure as a contributory factor to vestibular schwannoma.  However, the examiner also opined that "[i]t is not unreasonable to believe the onset of hearing loss and/or early damage to the hearing system began during [service]."  

In January 2013, the Veteran was provided a VA ear conditions examination, where he was noted to have a benign neoplasm of the ear that was first diagnosed in 2003.  The Veteran again reported exposure to loud noises, such as artillery fire, during boot camp.  The VA examiner conceded that the Veteran was exposed to loud noises during service and now has hearing loss.  However, she concluded that the Veteran's left ear hearing loss was caused by the vestibular schwannoma.  The examiner went on to state that there is no current medical literature to support the proposition that noise exposure is a contributory factor to vestibular schwannoma.  Thus, the examiner found it less likely than not that the Veteran's left ear hearing loss was related to his military service.  

The Board finds that the opinions of the VA examiners are of limited probative value.  Significantly, neither examiner addressed whether the Veteran's left ear hearing loss was solely caused by the vestibular schwannoma, or whether in-service noise exposure was a contributory factor.  Moreover, neither examiner adequately explained how they reached the conclusion that the Veteran's left ear hearing loss was not related to military service.  Instead, the examiners addressed causation between noise exposure and vestibular schwannoma, even though vestibular schwannoma is not the basis of the Veteran's claim.  The examiners' failure to address whether noise exposure contributed to the Veteran's left ear hearing loss, as well as their conclusory opinions that his left ear hearing loss was caused by the vestibular schwannoma, lessens the probative value of these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("A medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The record also includes private medical opinions of Dr. A. S.  In a March 2013 opinion, Dr. A. S. stated that the Veteran's left ear hearing loss is due to a combination of noise exposure and eighth nerve tumor, noting that the Veteran had a "great deal of noise exposure while he was in the service."  In March 2015, Dr. A. S. provided a diagnosis of asymmetrical sensorineural hearing loss, also described as "bilateral noise-induced hearing loss military exposure."  Dr. A. S. noted that the Veteran has noise-induced hearing loss in both ears, with "further loss of hearing in the left ear from vestibular schwannoma."  He opined that the difference in hearing acuity between the Veteran's left and right ears is due to the vestibular schwannoma, stating, "[w]ithout the vestibular schwannoma [the Veteran] would have a bilateral hearing loss equivalent to what his hearing is presently in the right ear."  In other words, even without the vestibular schwannoma, the Veteran would still have moderate to severe hearing loss in his left ear.  The Board finds that the opinion of Dr. A. S. has probative value, as he examined the Veteran, considered the Veteran's medical history and lay statements regarding hearing loss, and provided fully articulated and sound reasoning for his conclusions.   

Having considered the competent medical evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that it is at least as likely as not that the Veteran's left ear hearing loss is related to his military service.  In this regard, the Board finds that the Veteran was exposed to acoustic trauma in service, has reported hearing loss since service, and a clinical opinion relates his current left ear hearing loss disability to service.  Accordingly, the Veteran is entitled to service connection for his left ear hearing loss disability.


ORDER

Entitlement to service connection for left ear hearing loss is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


